•Mr. Justice Campbell
delivered the opinion of the court:
By consent of counsel this cause was consolidated for hearing in this court with another pending cause entitled Gibson v. The People, ante, p. 600. Precisely the same questions of law and fact are present in the two cases. The decision there is controlling here. In accordance therewith the judgment of the county court is reversed and the cause remanded with instructions to the county court to discharge the defendant. Reversed and remanded.
Chiee Justice Steele and Mr. Justice Gabbert concur.